Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 January 2021 have been fully considered but they are not persuasive. Applicant first argues that the shell layer (2) and the spacer layer (3) of Ka (US 20150243952 A1) cannot read on the claimed solid phase-change particle inside a polymer coating encapsulating material. Although this is persuasive, applicant goes on to argue that the thermal stabilizer core (1) of Ka cannot read on the claimed solid phase-change particle because [0049] of Ka does not teach any of the claimed compounds. However, as indicated in the previous office action with respect to Claim 7, applicant is directed to [0051] and [0054] which teach hydroquinone and urea, respectively, which are claimed compounds. Therefore, the rejections of Claims 1-3 and 5-6 and 8-10 is upheld below, incorporating the contents of now cancelled Claim 7 into amended Claim 1.
Additionally, although applicant argues that secondary reference Choi (US 20120135281 A1) does not teach the claimed phase change material, this argument is moot because, as indicated above, Ka teaches the particular phase change materials. Further, applicant is reminded that Choi is only being relied upon to provide motivation for one of ordinary skill in the art as of the effective filing date of the claimed invention to combine a phase change material of Ka with additional elements of a battery including the electrodes and/ or the separator. Therefore, the rejection of record to Claim 4 is upheld below.

Response to Amendment
Applicant’s amendment to the specification removing references [1]-[4] overcomes the objection of record to the specification. However, reference [5], now properly cited on the information disclosure statement filed 07 January 2021, should also be removed from the specification and a new objection to the specification is presented below reflecting this.
In view of applicant’s cancellation of Claim 7, the rejection of record under 35 U.S.C. 112(b) is moot. However, the previously unclear contents of Claim 7 are now incorporated into Claim 1; thus, the rejection of record under 35 U.S.C. 112(b) is now applied to Claim 1. 

Specification
The disclosure is objected to because of the following informalities: page 12 of the instant specification recites a reference (references [5]) which is already cited in the information disclosure statement filed 07 January 2021. Therefore, there is no need to also recite it in the specification and this reference should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites 3 / 60% NaNO3, 48% Ca(NO3)2 / 45% KNO3 / 7% NaNO3”. It is unclear what compound or mixture the solder is requiring since 66.7% tin + 33.7% lead adds up to a percentage greater than 100 and “solder” seems to be referring to one or more combinations of tin, lead and bismuth. Similarly, it is unclear what mixture “Tin Solar Salt” is requiring since “Tin Solar Salt” seems to refer to one or more combinations of KNO3, NaNO3 and Ca(NO3)2. The same recitations are written on specification page 8 lines 8-9, page 9 lines 15-16 and page 10 lines 28-29, thereby not providing any additional clarification.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ka (US 2015/0243952 A1), of record.
Regarding Claim 1, Ka teaches a method for controlling material temperature, the method comprising: combining a polymer coated phase change material (microcapsule shown in figure 1) with a material in need of thermal regulation (microcapsules are combined with a porous substrate of a lithium ion battery separator described in [0010], where the separator of the lithium ion battery is the material in need of thermal regulation as described in [0007] needing thermal regulation provided by the microcapsules releasing thermal stabilizer when a certain temperature and/or certain pressure is reached is reached), wherein the polymer coated phase change material comprises a solid phase-change particle (thermal stabilizer core 1, see phase change material description in [0069] for example and see [0046]-[0048] indicating that the core is made of particles, which inherently implies a solid) encapsulated inside a polymer coating encapsulating material (shell 2 and/or spacer 3, both described as 
Regarding Claim 2, Ka further teaches that the material in need of thermal regulation includes a component of a lithium ion battery (microcapsules are combined with a porous substrate of a lithium ion battery separator described in [0010], where the separator of the lithium ion battery is the material in need of thermal regulation as described in [0007] needing thermal regulation provided by the microcapsules releasing thermal stabilizer when a certain temperature and/or certain pressure is reached is reached; note that the separator is also a component of a lithium ion battery as claimed, see [0024] indicating that the device of Ka is a lithium secondary battery).
Regarding Claim 3, Ka further teaches that the polymer coated phase change material (the thermal stabilizer core 1 of the microcapsules) is nanoparticles (see [0056] indicating that the core may have a diameter of 10 to 800nm, which teaches nano-sized particles as claimed).
Regarding Claim 5, Ka further teaches specifically combining the polymer coated phase change material with a separator component of a lithium ion battery (microcapsules are combined with a porous substrate of a lithium ion battery separator described in [0010], where the separator of the lithium ion battery is the material in need of thermal regulation as described in [0007] needing thermal regulation provided by the microcapsules releasing thermal stabilizer when a certain temperature and/or certain pressure is reached is reached). Ka also teaches that electrolyte solution is then impregnated into the electrode assembly including the separator which was combined with the microcapsules (see [0091]). Therefore, based on the broadest reasonable interpretation of the term “combined”, the phase change material (microcapsules) are combined with an electrolyte component of a lithium ion battery when the electrolyte is impregnated into the separator.
Claim 6, Ka further teaches that the phase change material (thermal stabilizer core 1) can include hydroquinone, for example (see [0051]). Melting temperature is a material property, and hydroquinone specifically has a melting temperature of 172°C according to applicant’s Table 1. This melting temperature falls within the claimed range of 80°C or higher.
Regarding Claim 8, Ka further teaches that the polymer coating encapsulating material is different than the phase change material (shell layer 2 and spacer layer 3 both encapsulate thermal stabilizer core 1 and can therefore read on the claimed encapsulating material, see [0037] regarding the materials of the spacer layer 3 and [0041] regarding the materials of the shell layer noting that these materials are different from the materials of the thermal stabilizer core 1 which is described as claimed in [0051] and [0054]).
Regarding Claim 9, Ka further teaches that the polymer coating encapsulating material (shell layer 2 and/or spacer layer 3) has a melting point of 120°C or higher (see [0034] indicating that the spacer should withstand a temperature higher than 250°C). Particularly, Ka teaches that the shell layer can include polypropylene or polyvinyl chloride (see [0041]) and that the spacer layer can include polyvinylidene fluoride, polymethyl methacrylate, polyacrylonitrile or polyarylate. Melting temperature is a material property, and all of the compounds recited above have a melting temperature of 120°C or higher as required by the claim according to applicant’s Table 1.
Regarding Claim 10, Ka further teaches that the polymer coating encapsulating material (shell layer 2 and/or spacer layer 3) includes one or more of the following: polypropylene (see [0041] regarding the shell layer 2), polyvinyl chloride (see [0041] regarding the shell layer 2), polyvinylidene fluoride (see [0037] regarding the spacer layer 3), polymethyl methacrylate (see [0037] regarding the spacer layer 3), polyacrylonitrile (see [0037] regarding the spacer layer 3), and polyarylate (see [0037] regarding the spacer layer 3).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ka as applied to Claim 1, in view of Choi (US 20120135281 A1), of record.
Ka teaches combining the polymer coated phase change material (microcapsule
 shown in figure 1) with a separator of a lithium ion battery, which is a material in need of thermal regulation (see [0007]) provided by the microcapsules releasing thermal stabilizer when a certain temperature and/or certain pressure is reached is reached. Ka does not teach combining the microcapsules with an electrode component of a lithium ion battery specifically. 
However, Choi teaches a lithium ion battery having phase change particles in two or more structural elements of the battery system or all elements of the battery, including the electrolyte, separator and/or electrodes (see [0023]). Choi further teaches that the content of phase-change particles may be determined depending upon various factors including kinds of phase change materials, a particle diameter of phase-change particles, kinds and shapes of batteries, and application sites of phase-change particles inside the battery system, and thus is not particularly limited (see [0027]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to incorporate the benefits of a phase change material in different components of the battery such as the separator and/or the electrodes in order to provide enhanced safety of the battery in situations of potential thermal runaway.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723